IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KEITH B. COX,                           : No. 78 EM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY,                    :
                                        :
                   Respondent           :


                                   ORDER



PER CURIAM

      AND NOW, this 31st day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.